DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 22 September 2021 is acknowledged.
Claims 10 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 September 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tunnicliffe et al. (U.S. Patent Application Publication Number 2002/0144717; hereinafter referred to as Tunnicliffe). Tunnicliffe discloses a method for cleaning materials containing solids and/or liquids is disclosed which involves contacting the materials with an extracting fluid including Xe, NH.sub.3, lower aromatics, nitrous oxide, water, CO, CO.sub.2, H.sub.2O, lower alcohols, lower alkanes, lower alkenes, or mixtures or combinations thereof under conditions of temperature and pressure sufficient to maintain the fluid at, near or above its critical point and to products derived therefrom (Please see the abstract).
With respect to claim 1, Tunnicliffe discloses a method comprising: providing a sample of formation solids that have been separated from a fluid circulated in at least a portion of a well bore penetrating a portion of a subterranean formation; performing a solvent extraction on the sample of formation solids using one or more solvents at an elevated pressure (various extracting fluids are disclosed in paragraph [0036] and supercritical temperature and pressure are disclosed in paragraph [0034]), wherein at least a portion of one or more formation fluids residing in the formation solids is extracted into the one or more solvents to produce an extracted fluid; and analyzing the extracted fluid to determine the composition of the extracted fluid (paragraph [0052] discloses using the extracted fluid to determine the desired degree of hydrocarbon removal). While Tunnicliffe does not explicitly disclose that the method is being performed at the wellsite, one of ordinary skill in the art would be able to perform this method at any location as it is not specified to be location dependent and it would be 
With respect to claim 2, the method of claim 1 wherein the extracted fluid is maintained at a pressure sufficient to maintain substantially all of the extracted fluid in a liquid phase through the step of analyzing the extracted fluid is explicitly disclosed in the abstract as it states the fluid is maintained at or above pressure sufficient to maintain the fluid at, near, or above the critical point. 
With respect to claim 3, the method of claim 1 further comprising: collecting a sample of a gaseous phase from an area surrounding the sample of formation solids; and analyzing the gaseous phase sample to determine its composition as disclosed in paragraph [0052].
With respect to claim 4, the method of claim 1 further comprising analyzing a portion of the sample of formation solids to determine one or more properties of the formation solids after the step of performing a solvent extraction on the sample of formation solids is disclosed in paragraph [0058] as Tunnicliffe discloses that the fluid may be removed periodically for analysis. 
With respect to claim 5, the method of claim 1 wherein the one or more solvents are heated to a temperature above ambient temperature prior to or during the step of mixing the sample with the one or more solvents is disclosed as the reference states the solvents are maintained at a sufficient temperature and pressure. 
With respect to claim 6, the method of claim 1 further comprising accessing data regarding composition of the extracted fluid from a remote location, while not explicitly disclosed, the accessing of information of a system remotely is well established in the 
With respect to claim 7, the method of claim 1 further comprising using the composition of the extracted fluid to determine one or more characteristics of the subterranean formation is not explicitly disclosed, but one of ordinary skill in the art would be motivated to find out characteristics of the formation based upon the analysis performed since analysis is disclosed to be performed. A motivation to determine characteristics of the formations is to see if the results determine if that wellbore is suitable or not for the properties of fluids obtained and whether another location should be used.  
With respect to claim 8, the method of claim 7 further comprising accessing data regarding the characteristics of the subterranean formation from a remote location while not explicitly disclosed, the accessing of information of a system remotely is well established in the art and for a system such as a well bore, which are usually in remote locations, to be able to access the information from a wellbore testing site remotely would be obvious for one of ordinary skill in the art as it’s easier to be able to access the information at a remote location so you don’t have to travel out to the well site to obtain details and data.
With respect to claim 9, the method of claim 1 wherein the composition of the extracted fluid is determined substantially in or near real time with an operation performed in the subterranean formation is not explicitly disclosed, however one of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



November 8, 2021	

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861